Name: Commission Regulation (EC) No 113/97 of 22 January 1997 laying down transitional measures for the application of Regulation (EC) No 2200/96 as regards intervention arrangements for tomatoes and aubergines
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  trade policy
 Date Published: nan

 No L 20/26 EN Official Journal of the European Communities 23 . 1 . 97 COMMISSION REGULATION (EC) No 113/97 of 22 January 1997 laying down transitional measures for the application of Regulation (EC) No 2200/96 as regards intervention arrangements for tomatoes and aubergines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 57 thereof, Whereas Article 57 of Regulation (EC) No 2200/96 provides for measures to facilitate the transition from the previous arrangements to those which are established in that Regulation; whereas, under Article 23 of the said Regulation , producer organizations are to benefit from the Community withdrawal compensation if they do not put up for sale products contributed by their members during the periods they consider appropriate; whereas, under Article 24, they allow the benefits of Article 23 to growers who are not members of the collective structures provided for in the said Regulation; whereas, as a transitional measure, the marketing year for tomatoes and aubergines should be specified as also the arrangements for the payment of the aforesaid compensation pending the adoption of the definitive rules provided for in Regulation (EC) No 2200/96 as regards intervention arrangements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 3 1 . As a transitional measure, the payment of the Community withdrawal compensation referred to in Article 26 of Council Regulation (EC) No 2200/96 shall, in respect of tomatoes and aubergines, be conditional on an application being submitted by the producer organiza ­ tions referred to in Articles 1 1 and 1 3 of Regulation (EC) No 2200/96 or their associations to the competent au ­ thority of the Member State . 2 . The application referred to in the previous para ­ graph shall relate to a period of at least one month; it must be accompanied by supporting documents, certi ­ fying the quantity of each product marketed and the quantity of each product not put up for sale by the producer organization :  produced by its members and marketed by the producer organization concerned,  produced by the members of other producer organiza ­ tions and marketed by the producer organization in accordance with the second and third indents of Article 11 ( 1 ) (c) (3) of Regulation (EC) No 2200/96,  produced by each of the growers who are not members of any producer organization under the conditions set out in Article 24 of Regulation (EC) No 2200/96 . 3 . When examining each application the Member States shall check in respect of all quantities not put up for sale since the start of the marketing year in question whether the limits specified in Article 23 (3) and (4) and Article 24 of Regulation (EC) No 2200/96 have been complied with . If these limits have been exceeded the Community withdrawal compensation shall be paid only up to those limits taking into account compensation already paid. Excess quantities shall be included in the examination of the next application . 4. For each batch of products not put up for sale and qualifying for the Community withdrawal compensation , Member States shall ensure compliance with the standards adopted pursuant to Article 2 (2) of Regulation (EC) No 2200/96 . HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Article 23 (3) and (4) of Regulation (EC) No 2200/96, 'marketed quantity' means the produc ­ tion of members of a producer organization actually sold or processed by that organization under the conditions set out in the first and fourth indents of Article 11 ( 1 ) (c) (3) of the said Regulation and the production of members of other producer organizations which it markets or processes, in accordance with the second and third indents of Article 11 ( 1 ) (c) (3) thereof. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 The marketing year for tomatoes and aubergines shall run from 1 January to 31 December. (') OJ No L 297, 21 . 11 . 1996, p. 1 . It shall apply from 1 January 1997. 23 . 1 . 97 EN Official Journal of the European Communities No L 20/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1997. For the Commission Franz FISCHLER Member of the Commission